EXHIBIT 10.01
 
PDF SOLUTIONS, INC.
2001 STOCK PLAN


NONSTATUTORY STOCK OPTION AGREEMENT


PDF Solutions, Inc. (the “Company”), hereby grants an Option to purchase shares
of its common stock (the “Shares”) to the Optionee to whom this Agreement is
delivered. The terms and conditions of the Option are set forth in the online
Grant Summary, in this Agreement and in the Company’s 2001 Stock Plan (the
“Plan”).


The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan. This Agreement
(including Appendix A hereto) and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded.
 
Nonstatutory Stock Option
This Option is not intended to be an Incentive Stock Option under section 422 of
the Internal Revenue Code and will be interpreted accordingly.
 
Vesting
This Option is only exercisable before it expires and then only with respect to
the vested portion of the Option. This Option will vest according to the Vesting
Schedule in the online Grant Summary. The resulting aggregate number of vested
Shares will be rounded to the nearest whole number. No additional Shares will
vest after your Service has terminated for any reason, unless and then only as
set forth in a separate agreement between you and the Company.
 
Term
Your Option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Option Grant,
as shown in the online Grant Summary. Your Option will expire earlier if your
Service terminates, as described below.
 
Regular Termination
If your Service terminates for any reason, other than death, Disability or
Cause, as defined below, then your Option will expire on the 90th day after your
termination date.  This 90-day period shall not be extended by any notice period
mandated under local law.
 
Termination for Cause
If your Service is terminated for Cause, as determined by the Board in its sole
discretion, then you shall immediately forfeit all rights to your Option and the
Option shall immediately expire. For purposes of this Agreement, “Cause” shall
mean the termination of your Service due to your commission of any act of fraud,
embezzlement or dishonesty; any unauthorized use or disclosure of confidential
information or trade secrets of the Company (or any Parent, Subsidiary or
Affiliate); or any other intentional misconduct adversely affecting the business
or affairs of the Company (or any Parent, Subsidiary or Affiliate) in a material
manner. This definition shall not restrict in any way the Company’s or any
Parent’s, Subsidiary’s or Affiliate’s right to discharge you for any other
reason, nor shall this definition be deemed to be inclusive of all the acts or
omissions which constitute “cause” for purposes other than this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Death
If your Service terminates because of your death, then your Option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date of death. During that twelve (12) month period, your estate or
heirs may exercise the vested portion of your Option.
 
Disability
If your Service terminates because of your Disability, then your Option will
expire at the close of business at Company headquarters on the date twelve (12)
months after your termination date.  During that twelve (12) month period, you
may exercise the vested portion of your Option.
 
Leaves of Absence
For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active work.
 
The Company determines which leaves count for this purpose, and when your
Service terminates for all purposes under the Plan.
 
Notice of Exercise
When you wish to exercise this Option, you must notify the Company by use of the
proper notice of exercise available from the Company’s designated broker. Your
notice must specify how many Shares you wish to purchase. Your notice must also
specify how your Shares should be registered (in your name only or in your and
your spouse’s names as community property or as joint tenants with right of
survivorship). The notice will be effective when it is received by the Company’s
designated broker.
 
If someone else wants to exercise this Option after your death, that person must
prove to the Company’s or the Company’s designated broker’s satisfaction, as
applicable, that he or she is entitled to do so.
 
Form of Payment
When you submit your notice of exercise, you must include payment of the
Exercise Price for the Shares you are purchasing. Payment may be made, at the
Company’s discretion, in one (or a combination) of the following forms:
 
· Cash, your personal check, a cashier’s check or a money order.
 
· Shares which have already been owned by you for more than six months and which
are surrendered to the Company. The value of the Shares, determined as of the
effective date of the
Option exercise, will be applied to the Exercise Price.
 
· To the extent a public market for the Shares exists as determined by the
Company, by delivery (on a form prescribed by the Company or the Company’s
designated broker) of an
irrevocable direction to a securities broker to sell Shares and to deliver all
or part of the sale proceeds to the Company or the Company’s designated broker,
as applicable, in payment of
the aggregate exercise price.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Withholding Taxes
You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or sale of Shares acquired under this
Option.  Specifically, in the Company’s sole discretion, by accepting this
Agreement, you authorize the Company’s designated broker to sell that portion of
any Shares that are issued necessary to obtain sufficient proceeds to satisfy
any applicable tax, withholding or other liability (note that the full amount of
the proceeds will be applied to satisfy any applicable tax, withholding or other
liability, even if it may exceed the minimum amount required to satisfy such
tax, withholding or other liability).  Notwithstanding the foregoing, any sale
of Shares must be made in compliance with all applicable laws and the Company’s
insider trading policies, and no sales shall occur pursuant to this provision or
otherwise unless and until such laws, rules and regulations are satisfied.  The
Company shall not be required to issue Shares pursuant to this Agreement unless
and until the obligations described herein are satisfied.
 
Restrictions on Exercise and Resale
By signing this Agreement, you agree not to exercise this Option or sell any
Shares acquired under this Option at a time when applicable laws, regulations or
Company or underwriter trading policies prohibit exercise, sale or issuance of
Shares. The Company will not permit you to exercise this Option if the issuance
of Shares at that time would violate any law or regulation. The Company shall
have the right to designate one or more periods of time, each of which shall not
exceed one hundred eighty (180) days in length, during which this Option shall
not be exercisable if the Company determines (in its sole discretion) that such
limitation on exercise could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act or any state securities
laws with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Securities
Act or any applicable state securities laws for the issuance or transfer of any
securities. Such limitation on exercise shall not alter the vesting schedule set
forth in this Agreement other than to limit the periods during which this Option
shall be exercisable.
 
If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of exercise that the
Shares being acquired upon exercise of this Option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.
 
Notwithstanding anything to the contrary herein, the Company shall not be
obligated to issue any Shares pursuant to this Option if at any time the
offering of the Shares or your exercise of this Option violates or is not in
compliance with any applicable law.  The Company reserves the right to impose
other requirements on your participation in the Plan or on the Options or Shares
acquired under the Plan to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan and to require you to sign additional agreements or undertakings that
may be necessary to accomplish the foregoing.  Depending on your country of
residence, there may be additional restrictions on this Option or Shares to be
issued pursuant to this Option, which may be set forth in the attached Appendix
A to this Agreement.  You understand that the laws of the country in which you
are working at the time of grant, vesting, or exercise of the Option or at the
subsequent sale of any Shares issued pursuant to the Option (including any
rules or regulations governing securities, foreign exchange, tax, labor or other
matters), may restrict or prevent exercise of this Option or may subject you to
additional procedural or regulatory requirements that you solely are responsible
for and must independently fulfill in relation to the Option or ownership or
sale of Shares.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Transfer of Option
Prior to your death, only you may exercise this Option. You cannot transfer or
assign this Option. For instance, you may not sell this Option or use it as
security for a loan. If you attempt to do any of these things, this Option will
immediately become invalid. You may, however, dispose of this Option in your
will. Regardless of any marital property settlement agreement, the Company is
not obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your Option in any other way.
 
Retention Rights
Your Option or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity. The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason or otherwise in accordance
with applicable law.
 
No Entitlements
Your rights, if any, in connection with this Option are derived solely from the
discretionary decision of the Company to permit you to participate in the Plan
and to benefit from an Award.  By accepting this Option, you expressly
acknowledge that there is no obligation on the Company to continue the Plan
and/or grant any additional Awards to you.  This Option is not intended to be
compensation of a continuing or recurring nature or part of your normal or
expected compensation and in no way represents any portion of your salary,
compensation or other remuneration for purposes of pension benefits, severance,
redundancy, resignation or any other purpose.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
until a certificate for your Option’s Shares has been issued. No adjustments are
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan.
 
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Shares covered by this Option and the exercise
price per Share may be adjusted (and rounded down to the nearest whole number)
pursuant to the Plan. Your Option shall be subject to the terms of the agreement
of merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.
 
Legends
All certificates representing the Shares issued upon exercise of this Option
shall, where applicable, have endorsed thereon the following legends:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SUCH ACT, OR PURSUANT
TO RULE 144 PROMULGATED UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.”
 
Tax and Legal Advice
 
You represent, warrant and acknowledge that the Company has made no warranties
or representations to you with respect to any applicable tax or legal
consequences of the transactions contemplated by this Agreement and you are in
no manner relying on the Company its representatives for an assessment of such
tax or legal consequences.  YOU UNDERSTAND THAT THE LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE.  YOU SHOULD CONSULT YOUR OWN TAX OR LEGAL ADVISOR REGARDING
THIS AGREEMENT, THIS o AND SHARES TO BE ISSUED PURSUANT TO THIS OPTION.  YOU
UNDERSTAND THAT THE COMPANY IS NOT PROVIDING ANY TAX OR LEGAL ADVICE, NOR IS THE
COMPANY MAKING ANY RECOMMENDATION REGARDING YOUR ACCEPTANCE OF THIS GRANT. 
NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR
THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Authorization to Release Necessary Personal Information
You hereby authorize and direct the Company to collect, use and transfer in
electronic or other form, any personal information (the “Data”) regarding your
employment, the nature and amount of your compensation and the facts and
conditions of your participation in the Plan (including, but not limited to,
your name, home address, telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of Shares held and the details of all Awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the purpose of implementing, administering and managing your
participation in the Plan.  You understand that the Data may be transferred to
the Company or any of its Parent, Subsidiaries or Affiliates, or to any third
parties assisting in the implementation, administration and management of the
Plan, including any requisite transfer to a broker or other third party
assisting with the administration of this Option under the Plan or with whom
Shares acquired pursuant to this Option or cash from the sale of such Shares may
be deposited.  You acknowledge that recipients of the Data may be located in
different countries, and those countries may have data privacy laws and
protections different from those in the country of your residence.  Furthermore,
you acknowledge and understand that the transfer of the Data to the Company or
any of its Parent, Subsidiaries or Affiliates, or to any third parties is
necessary for your participation in the Plan.  You may at any time withdraw the
consents herein by contacting your local human resources representative in
writing.  You further acknowledge that withdrawal of consent may affect your
ability to realize benefits from this Option, and your ability to participate in
the Plan.
 
Communications
The Company may, in its sole discretion, decide to deliver any documents related
to this Option and the Plan by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company.  If you have received
this Agreement or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control.
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware.



(Acceptance designated electronically at the website of the Company’s designated
broker.)
 
 
 

--------------------------------------------------------------------------------

 


PDF SOLUTIONS, INC.
2001 STOCK PLAN
 
NONSTATUTORY STOCK OPTION AGREEMENT
 
APPENDIX A
 
This Appendix A includes additional specific terms that apply to you if you are
resident in a non-U.S. country.  This Appendix A, including any documents
incorporated herein, is part of the Nonstatutory Stock Option Agreement to which
it is attached (the “Agreement”) and contains terms and conditions material to
participation in the Plan.  Unless otherwise provided below, capitalized terms
used but not defined herein shall have the same meanings assigned to them in the
Plan and the Agreement.


You understand and agree that the Company is neither responsible for any foreign
exchange fluctuations between your local currency and the U.S. Dollar that may
affect the value of the Company’s Shares nor liable for any decrease in the
value of the Shares.  You understand and agree that any cross-border remittance
made to exercise this Option or transfer proceeds receive upon the sale of
Shares must be made through a locally authorized financial institution or
registered foreign exchange agency and may require you to provide to such to
such financial institution or agency certain information regarding the
transaction.


China


Your Award is also subject to the terms and conditions outlined in the separate
China Addendum and Internal Control Policy, both of which are incorporated
herein and form part of this Agreement.  By accepting this Award, you
acknowledge that you understand and agree to the terms and conditions of the
China Addendum and Internal Control Policy.


Italy


You are currently not permitted to exercise your Options via a cash purchase
exercise method.  You may be required to report on your annual tax return any
transfer abroad in excess of EUR 10,000 and not delivered by an authorized
Italian bank.


Data Privacy Notice


Pursuant to Legislative Decree no. 196/2003, the Controller of personal data
processing and the Company’s representative in Italy for privacy purposes is PDF
Solutions, Inc. Sede Secondaria in Italia, with registered offices at Piazza
Meda 3, Milano 20100 Italy .


By accepting this Award, you agree to the following:
 
“I understand that data processing related to the purposes specified in this
Agreement shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
 
 
 

--------------------------------------------------------------------------------

 


The processing activity, including the communication and transfer of my data
abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan.  I
understand that the use of my data will be minimized where it is not necessary
for the implementation, administration and management of the Plan.  I further
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003, I
have the right to, including but not limited to, access, delete, update, ask for
rectification of my data and stop, for legitimate reason, the data
processing.  Furthermore, I am aware that my data will not be used for direct
marketing purposes.”
 
Japan
 
If you are issued or transfer Shares with a value that exceeds ¥100,000,000, you
must file a report with the Ministry of Finance through the Bank of Japan within
twenty (20) days of receiving the Shares (provided, however, that if you acquire
the Shares through a financial instruments firm in Japan, this requirement will
not apply).  In addition, if you are a resident of Japan and make or receive any
cross-border payment of more than ¥30,000,000 you should file a report with the
Minister of Finance via the Bank of Japan within ten (10) days.  Please note
that the timing and reporting requirement may vary depending on whether the
relevant transaction is made through a bank in Japan; you are advised to consult
your own advisor to confirm the precise requirements applicable to you.


Korea


Exchange control laws require Korean residents who realize US $500,000 or more
from the sale of Shares or the receipt of any dividends to repatriate the
proceeds to Korea within eighteen (18) months of the sale or the receipt of the
dividends, as applicable.  However, separate sales may be deemed a single sale
if the sole purpose of such separate sales was to avoid a sale exceeding the US
$500,000 threshold.


Singapore


This offer of a Option and the underlying Shares shall be made available only to
an employee of the Company or its Affiliates, in reliance of the prospectus
exemption set out in section 173(1)(f) the Securities and Futures Act
(Chapter 289) of Singapore. In addition, you agree, by your acceptance of this
offer, not to sell any Shares within six (6) months of the date of
grant.   Please note that neither this Restricted Stock Agreement nor any other
document or material in connection with this offer of an Option and the Shares
has been or will be lodged, registered or reviewed by any regulatory authority
in Singapore.
 
You should not treat the contents of this document as advice relating to legal,
taxation or investment matters and are advised to exercise caution in relation
to the offer and to consult your own professional adviser(s) concerning the
contents of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


Taiwan


The Plan is not registered in Taiwan with the Securities and Futures Bureau and
is not subject to the securities laws of Taiwan. You may acquire and remit
foreign currency (including proceeds from the sale of Shares) into Taiwan up to
US $5,000,000 per year. Remittance of funds for the exercise of Options should
be made through an authorized foreign exchange bank.

